Citation Nr: 1455706	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a nerve disorder, to include demyelination disease and peripheral neuropathy.

2.  Entitlement to service connection for a psychiatric disorder, to include chronic adjustment disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from March 2, 1978 to March 1, 1982.  He had additional non-qualifying service from March 2, 1982 to December 22, 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO in Cleveland, Ohio.

In November 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has peripheral neuropathy of the upper and lower extremities that is etiologically related to service; the Veteran does not have demyelination disease.  

CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for neurological impairment of the peripheral nerves, which he has variously claimed as peripheral neuropathy and demyelination disease.  The Board notes that the RO developed the claims for demyelination disease and peripheral neuropathy as separate issues; however, the Veteran agreed at the hearing that the issues on appeal should be characterized as listed on the title page above.  

The Veteran maintains that a current nerve disorder is related either to his exposure to jet fuel during his in-service duties as a "Bulk Fuel Man," or that it is related to exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  

Training Letter 11-03, issued by the Director of VA Compensation and Pension Service, indicates that persons residing or working at the United States Marine Corps Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, Vinyl Chloride, tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE).  Training Letter 11-03 also provides that service connection claims based on causation by contaminated water at Camp Lejeune require evidence of (1) a current disease, (2) evidence of service at Camp Lejeune during the period of contamination, and (3) a medical nexus between the two, justified with a rational scientific explanation

The RO has confirmed the Veteran's presence at Camp Lejeune during the period when contaminated water was found on the base.  In addition, the Board finds that the Veteran's exposure to jet fuel is consistent with his service specialty of "Bulk Fuel Man" as specified on his Form DD-214.

The Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities, as demonstrated by EMG/NCV testing in November 2006, August 2009, April 2010, and May 2010, and skin punch biopsy in March 2010.   

The Board acknowledges that a February 2009 brain MRI notes the possibility of a demyelinating disease such as multiple sclerosis and recommended further evaluation, this diagnosis has never been confirmed, and the reference in February 2009 does not purport to establish such diagnosis.  A VA rheumatologist in September 2010 opined that it was unlike that an autoimmune process was the cause of the Veteran's neuropathy.  Accordingly, the Board finds that a preponderance of the evidence is against a current diagnosis of demyelinating disease.  

The Board also acknowledges current diagnosis of lumbar and cervical compressive neuropathies or radiculopathies in addition to the diagnosis of peripheral neuropathy; however, service connection is not in effect for any disability of the lumbar or cervical spine.  

The Board notes that the Veteran has been described as having "restless legs" however, this appears to be associated with the diagnosis of peripheral neuropathy and is not a separate disability.  

Regarding a nexus between the diagnosed peripheral neuropathy and service, there are several inconclusive opinions of record, which suggest at least the possibility of such a nexus, but which use indefinite terminology.  See July 19, 2010 opinion of Wladimir Zyznewski, MD ("it is possible that chemical exposure is more likely as it not the cause for his peripheral neuropathy"); see also VA opinion of September 20, 2011 (the Veteran's small fiber neuropathy "may be related to this toxin exposure, and therefore I endorse [his] claim for compensation and pension").  Medical opinions raising only a possibility of medical nexus are insufficient to establish a nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

At the Board hearing, the Veteran also submitted an opinion from Kevin Trangle, M.D., dated November 2, 2012.  Unlike the other opinions, Dr. Trangle's opinion was conclusively stated.  It was the opinion of Dr. Trangle that the Veteran's exposure to JP-4 and JP-7 jet fuel in the course of his duties in service, and his exposure to various neurotoxic agents during his time at Camp Lejeune, more likely than not acted in concert to cause or significantly contribute to the development of peripheral neuropathy.  Dr. Trangle noted that the Veteran had no other risk factors for peripheral neuropathy.

The Board finds that the opinion of Dr. Trangle directly addresses the question at hand.  It is conclusively stated, and it appears informed regarding the Veteran's service details, the types of chemicals present at Camp Lejeune, and the chemical components of jet fuel.  And, it is explained in terms of generally accepted medical principles and reflects extensive scientific and medical research.  

A VA opinion dated February 2011 finds that there is no association between exposure to contaminated water at Camp Lejeune and the peripheral neuropathy; however, the examiner did not address the Veteran's exposure to jet fuel.  Regarding the Veteran's exposure to contaminated water at Camp Lejeune, the examiner found no "definite link" between contaminated water and any health problems.  The Board notes that service connection has already been granted for kidney disease based on exposure to contaminated water at Camp Lejeune.  Therefore, the Board must reject the categorical statement of the February 2011 examiner.  The Board accordingly finds the opinion of Dr. Trangle to be more persuasive than that of the VA examiner.  

As the record now includes evidence of a current disability (peripheral neuropathy), an injury or disease in service (exposure to jet fuel and contaminated water), and competent evidence linking the current disability to the in-service injury or disease, the Board concludes that the criteria for service connection for peripheral neuropathy of the upper and lower extremities are met.  

As the Board is granting service connection for peripheral neuropathy, the claim is substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is granted.  


REMAND

The Board has granted service connection for peripheral neuropathy of the upper and lower extremities.  Therefore, the RO must assign disability ratings as appropriate.  As the RO's determination of the appropriate disability ratings for peripheral neuropathy, and clinical evidence obtained in assigning those ratings, will impact the determination as to the Veteran's eligibility for TDIU, adjudication of TDIU entitlement must be deferred pending RO action on the initial disability ratings.  

The Veteran has based his claim of entitlement to service connection for a psychiatric disability in part on a secondary service connection theory of etiology, asserting that the effect of his combined service-connected disabilities has caused the psychiatric disability.  

The RO obtained a VA examination and opinion in March 2012.  The examiner opined that the Veteran's kidney disease and hearing loss were not the cause of his mental condition.  

Although peripheral neuropathy was not service-connected at the time, the examiner also opined that the adjustment disorder is more likely caused by the Veteran's concern regarding his family and finances and is less likely related to his worry about his diagnosis of neuropathy.  However, this conclusion appears at odds with the facts noted elsewhere in his report.  When discussing the Veteran's most significant daily concerns, before noting his financial situation, the Veteran noted his decreased physical condition which impairs his ability to interact with his children.  The examiner also noted the medical issues which the Veteran reported as most significantly stressful as neuropathy and cellulitis.  Based on these notations, it is unclear how the examiner concluded that the Veteran's family and financial concerns were more significant factors in his mental condition than his neuropathy.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also includes an opinion of a private psychologist (November 5, 2009 opinion of Donna M. Murray, Ph.D.) suggesting a link between the Veteran's depression and anxiety and various medical conditions.  Dr. Murray stated that, "if exposure to the chemicals in the drinking water at Camp Lejeune caused your medical conditions, then it is more likely than not that the exposure to the chemicals in the drinking water at Camp Lejeune caused your depression and anxiety."  However, the "conditions" addressed by Dr. Murray also include many nonservice-connected disorders, such as arachnoiditis, radiculopathy, loss of teeth, pain, disc problems, and nodules on the lungs.  This evidence suggests a link between service-connected disabilities and a psychiatric disorder, but does not address the question with adequate specificity.  

Accordingly, the Board finds that it is necessary to obtain an additional opinion which considers all service-connected disabilities and only service-connected disabilities.  

Accordingly, the issues of entitlement to service connection for a psychiatric disability and entitlement to TDIU are REMANDED for the following action:

1.  Implement the Board's decision to grant service connection for peripheral neuropathy.  

2.  Afford the Veteran an opportunity to attend a VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder, and to provide VA medical opinion as to whether any current psychiatric disability is at least as likely as not (i.e., to at least a 50-50 degree of probability) etiologically related to any or all of the Veteran's service-connected disabilities without consideration of other nonservice-connected disabilities.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he /she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

3.  Readjudicate the issue of entitlement to service connection for a psychiatric disability.  

4.  Readjudicate entitlement to TDIU.  In so doing, undertake any additional development deemed necessary, including obtaining a VA medical opinion and/or a Social and Industrial Survey.

5.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


